116 U.S. 550 (1886)
BARRY
v.
EDMUNDS.
Supreme Court of United States.
Argued January 7, 8, 1886.
Decided February 1, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF VIRGINIA.
*558 Mr. William L. Royall and Mr. Daniel H. Chamberlain for plaintiff in error. Mr. James V. Brooke filed a brief for same.
Mr. R.A. Ayres and Mr. Walter R. Staples for defendant in error.
MR. JUSTICE MATTHEWS delivered the opinion of the court. After stating the facts as above reported, he continued:
It is not questioned but that the declaration discloses a cause of action within the jurisdiction of the Circuit Court, if the amount or value of the matter in dispute exceeds five hundred dollars, exclusive of costs, for it is a suit of a civil nature arising under the Constitution of the United States, and therefore within the words of § 1 of the act of March 3, 1875. 18 Stat. *559 470; Smith v. Greenhow, 109 U.S. 669; White v. Greenhow, 114 U.S. 307.
The ground on which the suit was dismissed was, that within the meaning of § 5 of the act of March 3, 1875, it did not "really and substantially involve a dispute or controversy properly within the jurisdiction" of the Circuit Court; and that conclusion was founded on the facts stated in the declaration, that the amount of taxes due by the plaintiff to the State of Virginia was less than one hundred dollars, and the property levied on and seized by the defendant was worth less than two hundred dollars; and on the proposition of law, that it followed from these facts that the matter in dispute did not exceed, exclusive of costs, the sum or value of five hundred dollars, so that a verdict for any amount beyond that would be excessive, and for that reason to be set aside.
The order of the Circuit Court dismissing the cause on this ground is reviewable by this court on writ of error by the express words of the act. In making such an order, therefore, the Circuit Court exercises a legal and not a personal discretion, which must be exerted in view of the facts sufficiently proven, and controlled by fixed rules of law. It might happen that the judge, on the trial or hearing of a cause, would receive impressions amounting to a moral certainty that it does not really and substantially involve a dispute or controversy within the jurisdiction of the court. But upon such a personal conviction, however strong, he would not be at liberty to act, unless the facts on which the persuasion is based, when made distinctly to appear on the record, create a legal certainty of the conclusion based on them. Nothing less than this is meant by the statute when it provides that the failure of its jurisdiction, on this account, "shall appear to the satisfaction of said Circuit Court."
This is quite consistent with what was said in Smith v. Greenhow, 109 U.S. 669, 671. There the value of the property taken was stated in the declaration to be $100, while the damages for the alleged trespass were laid at $6000, and no circumstances of malice or of special damage were averred. It was said by the court: "We cannot, of course, assume as a matter of law that the amount laid, or a less amount, greater than $500, is not *560 recoverable upon the case stated in the declaration, and cannot, therefore, justify the order remanding the cause on the ground that the matter in dispute does not exceed the sum or value of $500. But if the Circuit Court had found, as matter of fact, that the amount of damages stated in the declaration was colorable, and had been laid beyond the amount of a reasonable expectation of recovery, for the purpose of creating a case removable under the act of Congress, so that, in the words of the 5th section of the act of 1875 it appeared that the suit `did not really and substantially involve a dispute or controversy properly within the jurisdiction of said Circuit Court,' the order remanding it to the State court could have been sustained."
It is true, indeed, that in some cases it might appear as matter of law, from the nature of the case as stated in the pleadings, that there could not legally be a judgment recovered for the amount necessary to the jurisdiction, notwithstanding the damages were laid in the declaration at a larger sum. In the early case of Wilson v. Daniel, 3 Dall. 401, 407, decided in this court in 1798, under the judiciary act of 1789, then in force, it was declared, by Chief-Justice Ellsworth, that, "The nature of the case must certainly guide the judgment of the court; and whenever the law makes a rule, that rule must be pursued. Thus, in an action of debt on a bond for £100, the principal and interest are put in demand and the plaintiff can recover no more, though he may lay his damages at £10,000. The form of the action, therefore, gives in that case the legal rule. But in an action of trespass, or assault and battery, where the law prescribes no limitation as to the amount to be recovered and the plaintiff has a right to estimate his damages at any sum, the damage stated in the declaration is the thing put in demand, and presents the only criterion to which, from the nature of the action, we can resort in settling the question of jurisdiction. The proposition, then, is simply this: Where the law gives no rule, the demand of the plaintiff must furnish one; but where the law gives the rule, the legal cause of action, and not the plaintiff's demand, must be regarded."
The amount of damages laid in the declaration, however, in cases where the law gives no rule, is not conclusive upon the *561 question of jurisdiction; but if upon the case stated there could legally be a recovery for the amount necessary to the jurisdiction, and that amount is claimed, it would be necessary, in order to defeat the jurisdiction since the passage of the act of March 3, 1875, for the court to find, as matter of fact, upon evidence legally sufficient, "that the amount of damages stated in the declaration was colorable, and had been laid beyond the amount of a reasonable expectation of recovery, for the purpose of creating a case" within the jurisdiction of the court. Then it would appear to the satisfaction of the court that the suit "did not really and substantially involve a dispute or controversy properly within the jurisdiction of said Circuit Court."
In the present case the Circuit Court has not found, as matter of fact, that the amount of damages stated in the declaration was colorable and had been laid beyond the amount of a reasonable expectation of recovery, for the purpose of creating a case within the jurisdiction of the court. Its action is not based on evidence of an attempted fraud upon the jurisdiction of the court, but upon the assumption, as matter of law, that upon the face of the declaration no recovery could be legally had of an amount sufficient to make the matter in dispute equal to that required to maintain its jurisdiction.
Such cases, as we have already seen, may exist, where a rule of law, as in certain cases ex contractu, in which the amount recoverable is liquidated by the terms of the agreement, fixes the limit of a possible recovery. Such was the case of Lee v. Watson, 1 Wall. 337, where it appeared "that in the progress of the cause an amendment was made in the amount of damages claimed for the purpose of bringing the case within the appellate jurisdiction of this court." As was said in Hilton v. Dickinson, 108 U.S. 165, 174, "it is undoubtedly true, that until it is in some way shown by the record that the sum demanded is not the matter in dispute, that sum will govern in all questions of jurisdiction, but it is equally true that, when it is shown that the sum demanded is not the real matter in dispute, the sum shown and not the sum demanded will prevail." In Bowman v. Chicago and Northwestern Railway Co., 115 U.S. 611, an amendment was made increasing *562 the amount demanded as damages, under circumstances that rendered it apparent, as a matter of fact, that it was done merely to give color to the jurisdiction of this court.
No such fact or finding appears on the record in the present case, and the question recurs whether, as matter of strict law, it can be judicially declared that, upon the cause of action stated in the declaration, the plaintiff is precluded from recovering anything in excess of $500 as damages exclusive of costs.
The cause of action stated in the declaration is a wilful and malicious trespass, in seizing and taking personal property, with circumstances of aggravation and averments of special damage. The trespass is alleged to have been committed by the defendant, colore officii, under the pretended authority of void process, in open defiance of known law, accompanied by conduct intended to bring the plaintiff into public contempt and odium, and amounting to oppression in office.
It is quite clear that the amount of the taxes alleged to be delinquent, for non-payment of which the seizure was made, is immaterial. It is equally clear that the plaintiff is not limited in his recovery to the mere value of the property taken. That would not necessarily cover his actual, direct, and immediate pecuniary loss. In addition, according to the settled law of this court, he might show himself, by proof of the circumstances, to be entitled to exemplary damages calculated to vindicate his right and protect it against future similar invasions. "It is a well established principle of the common law," said Mr. Justice Grier in Day v. Woodworth, 13 How. 362, 371, "that, in actions of trespass and all actions on the case for torts, a jury may inflict what are called exemplary, punitive, or vindictive damages upon a defendant, having in view the enormity of his offence rather than the measure of compensation to the plaintiff. We are aware that the propriety of this doctrine has been questioned by some writers; but, if repeated judicial decisions for more than a century are to be received as the best exposition of what the law is, the question will not admit of argument.... In actions of trespass, where the injury has been wanton and malicious or gross and outrageous, courts permit juries to add to the measured compensation of *563 the plaintiff, which he would have been entitled to recover had the injury been inflicted without design or intention, something further by way of punishment or example, which has sometimes been called `smart money.' This has been always left to the discretion of the jury, as the degree of the punishment to be thus inflicted must depend on the peculiar circumstances of each case." In The Amiable Nancy, 3 Wheat. 546, which was the case of a marine tort, Mr. Justice Story spoke of exemplary damages as "the proper punishment which belongs to such lawless misconduct." In Tracy v. Swartwout, 10 Pet. 80, 95, it was said that "where a ministerial officer acts in good faith for an injury done, he is not liable to exemplary damages;" and this implies its converse, when his acts are not only illegal, but wanton, wilful, malicious, and oppressive. In Philadelphia, Wilmington & Baltimore Railroad Co. v. Quigley, 21 How. 202, 214, Mr. Justice Campbell said: "Whenever the injury complained of has been inflicted maliciously or wantonly, and with circumstances of contumely or indignity, the jury are not limited to the ascertainment of a simple compensation for the wrong committed against the aggrieved person. But the malice spoken of in this rule is not merely the doing of an unlawful or injurious act. The word implies that the act complained of was conceived in the spirit of mischief or of criminal indifference to civil obligations." In Milwaukee & St. Paul Railway Co. v. Arms, 91 U.S. 489, 493, the rule was said to apply to actions on the case, for injuries arising from the negligence of the defendant. "Redress commensurate to such injuries," said Mr. Justice Davis, delivering the opinion of the court, "should be afforded. In ascertaining its extent, the jury may consider all the facts which relate to the wrongful act of the defendant and its consequences to the plaintiff; but they are not at liberty to go farther, unless it was done wilfully, or was the result of that reckless indifference to the rights of others which is equivalent to an intentional violation of them. In that case the jury are authorized, for the sake of public example, to give such additional damages as the circumstances require. The tort is aggravated by the evil motive, and on this rests the rule of exemplary damages." In Missouri Pacific *564 Railway Co. v. Humes, 115 U.S. 512, 521, Mr. Justice Field said: "It is the duty of every State to provide, in the administration of justice, for the redress of private wrongs; yet the damages which should be awarded to the injured party are not always readily ascertainable. They are in many cases a matter of conjectural estimate, in relation to which there may be great differences of opinion. The general rule undoubtedly is that they should be precisely commensurate with the injury. Yet in England and in this country they have been allowed in excess of compensation whenever malice, gross neglect, or oppression has caused or accompanied the commission of the injury complained of." In the English Court of Common Pleas, it was held, in the case of Bell v. Midland Railway Co., 10 C.B.N.S. 287, that, where a railway company had obstructed a siding belonging to an adjoining landowner with a high hand and in violation of his rights under an act of Parliament, exemplary damages might justly be given. And the rule was applied in Emblem v. Myers, 6 H. & N. 54, against one who negligently and recklessly pulled down buildings on his own land so as to injure his neighbor with a view to make him give up possession. In that case Baron Bramwell said: "If a plaintiff, in his particulars, claimed £500 because the defendant walked over his lawn the jury might award that amount if they thought it was done for the purpose of annoyance and insult." In Johnson v. Hannahan, 3 Strobhart, 425, the Court of Appeals of South Carolina, in an action of trespass quare clausum fregit, where the plaintiff sought to recover damages for an invasion of his close, accompanied, as he alleged, by circumstances of oppression and insult, refused to set aside a verdict for $3000, as excessive, although the actual and mere pecuniary loss, it was shown, did not amount to $20. In Kolb v. Bankhead, 18 Texas, 228, which was an action of trespass for cutting down and carrying off timber from the land of another, where the defendant had wilfully or by gross negligence cut over his own line on the land of the plaintiff, it was said by the Supreme Court of Texas, that, "in estimating the damages the jury were not confined strictly to mere compensation for the timber cut and removed. It was their right to *565 look to the particular circumstances of the case, and give such damages as the facts were deemed by them to warrant, and as would, in their judgment, be adequate, not only for compensation, but also for prevention."
It is unnecessary, however, further to multiply authorities on this point. The precedents are indefinite in number, and the application of the rule as uniform as the circumstances of the cases are various. There was clear error in the Circuit Court in its ruling, as matter of law, that there could be no lawful recovery, in such a case as that stated in the declaration, of an amount equal to that which is necessary to support the jurisdiction of the court. The same error was repeated in acting upon the statement, that a verdict, if rendered for that amount, would be excessive and set aside for that reason  a statement which could not, at any rate, be judicially made before such a verdict was in fact rendered. It adds, indeed, to the principal error, if any distinction can be made, that which consists in encroaching upon the province of the jury. For nothing is better settled than that, in such cases as the present, and other actions for torts where no precise rule of law fixes the recoverable damages, it is the peculiar function of the jury to determine the amount by their verdict. In Whipple v. The Cumberland Manufacturing Co., 2 Story, 661, 670, Mr. Justice Story well expressed the rule on this subject, that a verdict will not be set aside in a case of tort for excessive damages "unless the court can clearly see that the jury have committed some very gross and palpable error, or have acted under some improper bias, influence or prejudice, or have totally mistaken the rules of law by which the damages are to be regulated"  that is, "unless the verdict is so excessive or outrageous," with reference to all the circumstances of the case, "as to demonstrate that the jury have acted against the rules of law, or have suffered their passions, their prejudices, or their perverse disregard of justice to mislead them." In no case is it permissible for the court to substitute itself for the jury, and compel a compliance on the part of the latter with its own view of the facts in evidence, as the standard and measure of that justice, which the jury itself is the appointed constitutional tribunal to award.
*566 The case of Beardmore v. Carrington, 2 Wilson, 244, was an action of trespass and false imprisonment against the defendants, who were four of the King's messengers in ordinary. They justified the alleged trespass under a warrant of the Earl of Halifax, then one of the principal Secretaries of State, requiring them to arrest the plaintiff as the author of some seditious libels, and to seize his books and papers. There was a verdict for the plaintiff for £1000 damages, and a motion for a new trial on the sole ground that the damages were excessive. The court (Pratt, afterwards Lord Camden, being Lord Chief Justice) said: "Can we say that £1000 are monstrous damages as against him who has granted an illegal warrant to a messenger, who enters into a man's house and prys into all his secret and private affairs, and carries him from his house and business and imprisons him for six days; it is an unlawful power assumed by a great Minister of State; can anybody say that a guinea per diem is sufficient damages in this extraordinary case, which concerns the liberty of every one of the King's subjects; we cannot say the damages of £1000 are enormous." The dignity and value of the right assailed, and the power and authority of the source from which the assault proceeds, are elements to be considered in the computation of damages, if they are to be, not only compensation for the direct loss inflicted, but a remedy and prevention for the greater wrong and injury involved in the apprehension of its repetition. Huckle v. Money, 2 Wilson, 205.
The section of the act of March 3, 1875, under which the Circuit Court acted in dismissing the present action confers a beneficial authority to be wisely exercised in defeating collusive and fraudulent experiments upon its jurisdiction; but the discretion it confers is judicial, proceeding upon ascertained facts according to rules of law, and subject to review for apparent errors. For the reasons already given we are not able to uphold its exercise in the present instance, and
The judgment dismissing the action is accordingly reversed, and the cause is remanded, with directions to take such further proceedings therein as the law requires and in conformity with this opinion.